Title: From Thomas Jefferson to Joseph Anderson, 4 March 1803
From: Jefferson, Thomas
To: Anderson, Joseph


          
            Dear Sir 
                     
            Washington Mar. 4. 1803.
          
          I have this moment recieved your favor of this morning, but as I suppose from it that you were then on the point of departure, this can only follow you. the appointment which is the subject of it will not take place till autumn, and in the mean time we shall no doubt be recieving applications. you are sensible that it will be our duty to select from the whole number of candidates, & not knowing now who they will be, it is impossible now to say on whom the selection will fall. I thought it candid to say this much to you lest your arrangements might be affected by my silence. a multiplicity of business, visits of leave &c. obliges me to break off here with a tender of my friendly salutations & respect.
          
            Th: Jefferson
          
        